IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROBERT CALVIN HAYNES,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-5665

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 7, 2014.

An appeal from the Circuit Court for Gilchrist County.
Stanley H. Griffis, III, Judge.

Nancy A. Daniels, Public Defender, A. Victoria Wiggins and Joel Arnold,
Assistant Public Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.